Citation Nr: 0913914	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran and his spouse appeared and testified at a Travel 
Board hearing held before the undersigned in May 2008.  Prior 
to that, the Veteran and his spouse appeared and testified at 
a hearing in August 2005 held before a Decision Review 
Officer at the RO.

The issues of service connection for headaches, bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to establish that the Veteran 
currently has peripheral neuropathy of the upper and lower 
extremities.

2.  The medical evidence fails to establish that the Veteran 
currently has an inguinal hernia.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008). 

2.  An inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
June and July of 2004, prior to the initial AOJ decision on 
his claims.  Additional notice was provided to the Veteran in 
March 2006.  The Board finds that the notices provided fully 
comply with VA's duty to notify.  Likewise, the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claims in October 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran has alleged that he has peripheral neuropathy of 
the upper and lower extremities due to exposure to Agent 
Orange while serving in the Republic of Vietnam.  As 
acknowledged in the Board's August 2008 remand, there is 
conflicting evidence of whether the Veteran currently has 
peripheral neuropathy in his four extremities.  

At a March 2004 Agent Orange Examination, the Veteran 
reported that he developed peripheral neuropathy within the 
first year after service in the Republic of Vietnam that 
involved burning of the feet bilaterally.  He also reported 
that this spontaneously resolved within two years and has not 
recurred.  Thus no diagnosis was rendered of any current 
disorder.  Conversely, the Veteran and his spouse testified 
at both hearings held on his claims that the Veteran has 
continued to have burning sensation and numbness not only in 
his feet, but also in his hands, since his separation from 
service.  The Veteran testified that he has not, however, 
sought any treatment for this disorder.

Thus, the Veteran's claim was remanded in August 2008 for a 
VA examination to determine if the Veteran has peripheral 
neuropathy involving any or all of his four extremities.  The 
Veteran underwent the instructed VA examination in October 
2008.  At this examination, the Veteran reported having 
constant tingling of the tips of his fingers occurring once 
every three to four months lasting two to three days.  As for 
his lower extremities, the Veteran complained of occasional 
burning/itching on the balls of his feet, like "athletes 
foot," occurring once every three to four months and 
alleviated by removing his boots.  Neurological examination 
of the upper and lower extremities was normal except for 
heavy callus formations on the metatarsal areas of the feet 
and valgus of the fifth metatarsophalangeal joints 
bilaterally.  The examiner noted that electromyograph and 
nerve conduction velocity tests of the lower extremities 
conducted in August 2005 were normal.  

The examiner's assessment was that there was no clinical 
evidence of peripheral neuropathy.  He stated that the 
symptoms on both feet are at the metatarsal heads where heavy 
callus formation and valgus of the fifth metatarsophalangeal 
joints are seen.  In addition, the Veteran wears boots with 
poor cushioning, which might cause the complained of symptoms 
on the prominent metatarsophalangeal joints relieved by the 
Veteran removing his boots.  As for his upper extremities, 
the examiner stated that testing for carpal tunnel syndrome 
was negative and the history and exam are both inconsistent 
with peripheral neuropathy.  

The VA examination is the only medical evidence of record 
involving this claimed condition.  Thus, the only evidence of 
a current disability is the testimony submitted by the 
Veteran and his spouse at the two hearings held in August 
2005 and May 2008.  As lay persons, however, they are not 
competent to establish a medical diagnosis or show a medical 
etiology merely by their own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because neither the Veteran nor his 
spouse is professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, their statements are 
afforded little weight as to whether the Veteran currently 
has peripheral neuropathy in any or all of his four 
extremities.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As the competent medical evidence fails to 
show that the Veteran currently has peripheral neuropathy of 
his upper and lower extremities, service connection must be 
denied.  

Hernia

The Veteran asserts that he has a hernia.  As acknowledged by 
the Board in the August 2008 remand, the Veteran's service 
treatment records reflect he had complaints of pain in the 
right inguinal area, but the presence of an actual hernia was 
not confirmed.  However, as there were subjective complaints 
of pain but no current medical evidence  to exclude the 
presence of a current inguinal hernia, this claim was 
remanded for a VA examination, which was conducted in October 
2008.

At the VA examination, the Veteran reported being evaluated 
once in service for pain on the right inguinal area, but no 
hernia was found.  The Veteran stated that he has had no 
complaints on his right inguinal area for a couple of years.  
On physical examination, no inguinal hernia or other 
abnormality was found in either the inguinal or genital 
areas.  Thus, the VA examiner failed to find the presence of 
a current disability.

The VA examination is the only medical evidence of record 
involving this claimed condition.  The Veteran has not 
presented any medical evidence that he currently has a 
hernia; nor has he indicated receiving any medical treatment 
for a hernia.  Thus, the only evidence of a current 
disability is the testimony presented by the Veteran and his 
spouse at the two hearings held in August 2005 and May 2008.  
As lay persons, however, they are not competent to establish 
a medical diagnosis or show a medical etiology merely by 
their own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
neither the Veteran nor his spouse is professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, their statements are afforded little weight as to 
whether the Veteran currently has an inguinal hernia or any 
other abnormality of the inguinal area.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As the competent medical evidence fails to 
show that the Veteran currently has an inguinal hernia or any 
other abnormality of the inguinal area, service connection 
must be denied.  


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.

Service connection for a hernia is denied.


REMAND

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board remanded the Veteran's claims for service 
connection for headaches, bilateral hearing loss and tinnitus 
in August 2008 for VA examinations to be conducted and 
etiology opinions rendered.  The Board instructed each 
examiner to specifically consider certain evidence seen in 
the service treatment records, as well as the Veteran's 
allegations of a continuity of symptomatology, offering the 
requested etiology opinions.

In October 2008, the Veteran underwent the instructed VA 
examinations.  The Board finds, however, that the examiners' 
opinions are insufficient for rating purposes as they both 
fail to comply with the Board's specific instructions to 
consider the in-service medical evidence.  For example, the 
audio examiner's opinion fails to comply with the Board's 
remand instruction to address the loss of hearing acuity 
shown in the service treatment records or the Veteran's 
report of a continuity of symptomatology of both his hearing 
loss and tinnitus.  Likewise, the examiner who conducted the 
examination for headaches failed to acknowledge the specific 
three in-service treatment records identified by the Board 
and whether the Veteran's current headaches are consistent 
with those treated in service.  The examiner also failed to 
address the Veteran's report of a continuity of symptoms.  

Thus the Board finds that remand is necessary in order to 
obtain supplemental opinions from these examiners that comply 
with the Board's August 2008 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the 
examiner who conducted the October 2008 VA audio 
examination, if available, (or otherwise to any 
qualified medical professional) to obtain a 
supplemental a medical opinion that complies with 
the follow prior remand instruction: 

The examiner should render an opinion 
whether it is at least as likely as not 
(i.e., a 50 percent or more probability) 
that the Veteran's current bilateral hearing 
loss and tinnitus is related to the noise 
exposure the Veteran incurred during his 
active service in the military.  Such an 
opinion should take into consideration the 
places, types and circumstances of the 
Veteran's military service.  It should also 
consider the loss of hearing acuity shown 
between the Veteran's entrance into service 
and his separation from service (as seen on 
his service examinations).  The examiner 
must also acknowledge and address the 
Veteran's report of a continuity of 
symptoms.

In the opinion request, the examiner should be 
provided with the following language regarding 
service connection for hearing loss:

The Veteran is not required to show that 
hearing loss was present during active 
military service in order to establish 
service connection.  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  
Rather, he may establish the required nexus 
between his current hearing disability and 
his term of military service by showing that 
his current hearing disability resulted from 
personal injury suffered in the line of 
duty.  Id.  Claims for service connection 
must be considered on the basis of the 
places, types and circumstances of a 
claimant's military service.  38 C.F.R. 
§ 3.303(a).  If medical evidence 
sufficiently demonstrates a medical 
relationship between the Veteran's in-
service exposure to loud noise and his 
current disability, it would follow that the 
Veteran incurred an injury in service and 
the statutory requirements are satisfied.  
Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).

The final report should indicate the VA 
examiner's review of the claims folder, and 
provide a complete rationale for all opinions 
given.  The Veteran should only be scheduled for 
an examination if it is deemed necessary by the 
person providing the opinion.  

2.  Forward the Veteran's claims file to the 
examiner who conducted the October 2008 VA 
headaches examination, if available, (or 
otherwise to any qualified medical professional) 
to obtain a supplemental a medical opinion that 
complies with the follow prior remand 
instruction: 

The examiner should render an opinion 
whether it is at least as likely as not that 
the Veteran's current headaches are related 
to or had their onset in service.  The 
examiner is specifically directed to address 
the three treatment notes seen in the 
service treatment records and to discuss 
whether the Veteran's current headaches are 
consistent with those seen reported therein.  
In doing so, the examiner must acknowledge 
and address the Veteran's report of a 
continuity of symptoms.

The Board notes for the examiner's benefit that 
the mentioned service treatment records are from 
January 1967, July 1967 and February 1968.  The 
final report should indicate the VA examiner's 
review of the claims folder, and provide a 
complete rationale for all opinions given.  The 
Veteran should only be scheduled for an 
examination if it is deemed necessary by the 
person providing the opinion.  

3.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


